DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11-12, 15-17, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar et al. (U.S. Pub. No. 2016/0142212 A1) hereinafter referred to as “Sarangdhar”, and further in view of Ruan et al. (U.S. Pub. No. 2019/0042725 A1) hereinafter referred to as “Ruan”.
Regarding Claim 1:
	Sarangdhar discloses the following limitations:
	A system comprising: one or more processors to process data; hardware including a hardware RoT (root of trust) (Fig. 2, Abstract, Par. [0020], Par. [0022]). Sarangdhar teaches a trusted platform module (TPM) certification/attestation system in which there are both TPM and anonymous key system (AKS) resources/modules. In this case, the TPM/AKS resources are considered here to be a hardware root of trust, since they include hardware such as cryptographic processors which are trusted.
	and firmware including a firmware TCB (trusted computing base) (Fig. 2, Abstract, Par. [0022], Par. [0024]). Sarangdhar teaches AKS/TPM firmware modules. This is considered to be firmware including a firmware TCB, since the AKS/TPM firmware modules provide the secure operation of the system. 
	(taught by Ruan below)
	and one or more keys (Par. [0020], Par. [0021]). Sarangdhar also teaches the TPM having credentials in the form of keys, and that the TPM generates keys itself for attestation. 
	wherein the one or more processors are to: determine that the firmware TCB is compromised and that the hardware RoT is intact (Par. [0034], It may be possible for the AKS systems in device 102 to be intact regardless of the TPM system state). Sarangdhar teaches a situation in which the TPM FW module has a vulnerability, but the AKS systems, including the TPM/AKS resources, are intact (Par. [0034]). This situation results in revoking credentials.  
	(taught by Ruan below)
	and revoke one or more old versions of the credentials for the firmware (Par. [0034], revoke the TPM root key was associated with the bad version of the TPM FW). Sarangdhar then teaches revoking credentials regarding bad versions of the firmware, i.e. old versions by communicating with a certification platform. This is considered under the broadest reasonable interpretation to be performed by the processors since the CA module of Sarangdhar interacts with the certification platform through messages, which result in revocation (Par. [0031], Par. [0034]). 

	Ruan discloses the following limitations:
	the firmware having credentials including one or more certificates (Par. [0027], Par. [0026]). While Sarangdhar also teaches a credential in the form of a TPM certificate (Par. [0021]), Ruan teaches using a touchstone certificate as a credential for firmware versions, and this has advantages as presented below when taken in combination with the certificate of Sarangdhar.
	issue new credentials by the hardware RoT to mutable firmware based on a version number or security version number (SVN) of the firmware (Abstract, Par. [0030], Par. [0034]). Ruan teaches calculating a credential, using a security version number of the firmware by a security processor during start-up. As this credential is used to calculate a touchstone, which is part of the touchstone certificate, and in combination with the TPM key generation taught previously by Sarangdhar above, this is considered under the broadest reasonable interpretation of issuing new credentials. 

	Sarangdhar does not teach a device issuing new firmware credentials using a version number. Ruan however teaches issuing new firmware credentials using a version number (Abstract, Par. [0030], Par. [0034]). Ruan further teaches that this has the advantage of simplifying credential provisioning and reduces manufacturer costs/resources (Par. [0013]).
	References Sarangdhar and Ruan are considered to be analogous art because they relate to firmware credentialing and revocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the certification system of Sarangdhar with the credential generation of Ruan in order to gain the benefit of reduced burden on the manufacturer. 

Regarding Claim 3:
	Sarangdhar/Ruan disclose Claim 1.
	Sarangdhar further discloses the following limitation:
	wherein revoking one or more old versions of the credentials for the firmware include entering the one or more old versions into a credential revocation list (CRL) (Par. [0034], issue a certificate revocation list (CRL) update). Sarangdhar teaches updating a certificate revocation list, i.e. entering old credentials, in encountering a bad firmware version.  

Regarding Claim 8:
	Sarangdhar/Ruan disclose Claim 1.
	Sarangdhar further discloses the following limitation:	
	wherein the one or more processors are further to perform corrective action on the firmware (Par. [0034], The TPM software on device 102 would be notified of the revocation and would trigger a TPM FW update to fix the vulnerability that caused the original revocation). Sarangdhar further teaches correcting the firmware vulnerability by updating the firmware. 

Regarding Claim 9:
	Sarangdhar/Ruan disclose Claim 1.
	Ruan further discloses the following limitation:
	wherein the hardware RoT includes fuses to establish original credentials of the system (Par. [0018], Par. [0021], Par. [0023]). Ruan teaches a fuse storage in which the manufacturer writes a random seed value and signature for calculating the credentials, i.e. establish original credentials, of the system. 

	The reasons for motivation/combination of references remain the same as in Claim 1.

Regarding Claim 11:
	Sarangdhar discloses the following limitations:
	One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Par. [0046]). Sarangdhar teaches one or more non-transitory storage mediums for performing their invention. 
	determining that firmware TCB (trusted computing base) of a computing system is compromised and that a hardware RoT (root of trust) of the computing system is intact (Par. [0034]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 1. 
	(taught by Ruan below)
	(taught by Ruan below)
	and one or more keys (Par. [0020], Par. [0021]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 1. 
	and revoking one or more old versions of the credentials for the firmware (Par. [0034]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 1. 

	Ruan discloses the following limitations:
	issuing new credentials by a hardware RoT (Root of Trust) of the computing system to mutable firmware of the computing system based on a version number or security version number (SVN) of firmware running on the system (Abstract, Par. [0030], Par. [0034]). This limitation was previously shown to be taught by Ruan in the rejection of Claim 1. 
	the credentials including one or more certificates (Par. [0027], Par. [0026]). This limitation was previously shown to be taught by Ruan in the rejection of Claim 1. 

	Sarangdhar does not teach a device issuing new firmware credentials using a version number. Ruan however teaches issuing new firmware credentials using a version number (Abstract, Par. [0030], Par. [0034]). Ruan further teaches that this has the advantage of simplifying credential provisioning and reduces manufacturer costs/resources (Par. [0013]).
	References Sarangdhar and Ruan are considered to be analogous art because they relate to firmware credentialing and revocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the certification system of Sarangdhar with the credential generation of Ruan in order to gain the benefit of reduced burden on the manufacturer. 

Regarding Claim 12:
	Sarangdhar/Ruan disclose Claim 11.
	Sarangdhar further discloses the following limitation:
	wherein revoking the one or more old versions of the credentials for the firmware include entering the one or more old versions into a credential revocation list (CRL) (Par. [0034]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 3.

Regarding Claim 15:
	Sarangdhar/Ruan disclose Claim 11.
	Sarangdhar further discloses the following limitation:
	wherein the instructions further include instructions for: performing corrective action on the firmware (Par. [0034]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 8.

Regarding Claim 16:
	Claim 16 is drawn to the method corresponding to the system same as claimed in Claim 1. Therefore, method Claim 16 corresponds to system Claim 1, and is rejected for the same reasons of motivation/combination of references as used above. 	

Regarding Claim 17:
	Claim 17 is drawn to the method corresponding to the system same as claimed in Claim 3. Therefore, method Claim 17 corresponds to system Claim 3, and is rejected for the same reasons of motivation/combination of references as used above. 	

Regarding Claim 19:
	Sarangdhar/Ruan disclose Claim 17.
	Sarangdhar further discloses the following limitation:
	wherein credentials for the system include credentials issued for multiple levels (Abstract, Par. [0024]). Sarangdhar teaches an AKS certificate signing a TPM certificate for validation. Under the broadest reasonable interpretation, this is considered credentials issued for multiple levels since “level” is not explicitly defined within the specification, and may refer to the different modules of the system. 

Regarding Claim 20:
	Claim 20 is drawn to the method corresponding to the system same as claimed in Claim 8. Therefore, method Claim 20 corresponds to system Claim 8, and is rejected for the same reasons of motivation/combination of references as used above. 	
 
Regarding Claim 21:
	Sarangdhar discloses the following limitations:
	(taught by Ruan below)
	(taught by Ruan below)
	(taught by Ruan below)
	a hardware RoT (root of trust) (Fig. 2, Abstract, Par. [0020], Par. [0022]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 1. 
	(taught by Ruan below)
	(taught by Ruan below)
	including a firmware TCB (trusted computing base) (Fig. 2, Abstract, Par. [0022], Par. [0024]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 1. 
	(taught by Ruan below)
	and one or more keys (Par. [0020], Par. [0021]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 1. 
	wherein the one or more processors are to: determine that the firmware TCB is compromised and that the hardware RoT is intact (Par. [0034]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 1. 
	(taught by Ruan below)
	and revoke one or more old versions of the credentials for the firmware (Par. [0034]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 1. 

	Ruan discloses the following limitations:
	An apparatus comprising: one or more processors to process data (Fig. 1, 110). Ruan teaches the system having a CPU in addition to a security engine.
	one or more memory devices for storage of data for processing (Fig. 1, 150). A memory for device computation is also associated with this CPU.
	and an embedded system including (Fig. 1, 120/140). Ruan teaches a peripheral controller hub which communicates with an NVM. Under the broadest reasonable interpretation, this is considered an embedded system as it is a subsystem of the device. 
	including fuses to establish original credentials of the apparatus (Par. [0018], Par. [0021], Par. [0023]). This limitation was previously shown to be taught by Ruan in the rejection of Claim 9.
	and one or more non-volatile memory devices for storage of firmware  (Fig. 1, 140). Ruan teaches the security engine communicating with the NVM which stores firmware. 
	the firmware having credentials including one or more certificates (Par. [0027], Par. [0026]). This limitation was previously shown to be taught by Ruan in the rejection of Claim 1.
	issue new credentials by the hardware RoT to mutable firmware based on a version number or security version number (SVN) of the firmware (Abstract, Par. [0030], Par. [0034]). This limitation was previously shown to be taught by Ruan in the rejection of Claim 1.

	Sarangdhar does not teach a device issuing new firmware credentials using a version number. Ruan however teaches issuing new firmware credentials using a version number (Abstract, Par. [0030], Par. [0034]). Ruan further teaches that this has the advantage of simplifying credential provisioning and reduces manufacturer costs/resources (Par. [0013]).
	References Sarangdhar and Ruan are considered to be analogous art because they relate to firmware credentialing and revocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the certification system of Sarangdhar with the credential generation of Ruan in order to gain the benefit of reduced burden on the manufacturer. 	

Regarding Claim 23:
	Sarangdhar/Ruan disclose Claim 21.
	Sarangdhar further discloses the following limitation:
	wherein revoking one or more old versions of the credentials for the firmware include entering the one or more old versions into a credential revocation list (CRL) (Par. [0034]). This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 3.

	Claims 2, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar/Ruan, and further in view of Thom et al. (U.S. Pub. No. 2018/0375852 A1) hereinafter referred to as “Thom”.
Regarding Claim 2:
	Sarangdhar/Ruan disclose Claim 1.
	Ruan further discloses the following limitations:
	(taught by Thom below)
	and the new credentials are obtained from the hardware RoT without connection to a vendor's backend server (Par. [0012]). Ruan teaches that the credential generation from the version number allowed for credential recovery without communicating with a remote credential provider. In combination with Thom which also generates certificates locally for attestation (Par. [0016]), this teaches the claimed limitation. 

	Thom discloses the following limitation not taught by Sarangdhar/Ruan:
	wherein the hardware root of trust serves as an on-die certificate authority (ODCA) (Abstract, Par. [0016]). Thom teaches an embedded certificate authority for IoT devices. This embedded certificate authority acts in conjunction with a TPM for attestation of device measurements (Par. [0026]), i.e. hardware root of trust. 

	Sarangdhar/Ruan do not teach an on-die certificate authority. Thom however teaches using an embedded certificate authority for attestation. Thom further teaches that this allows for attestation without a network connection (Par. [0016], the generated compound certificate performs as a device attestation mechanism, even if the device may not be connected to a network).
	Sarangdhar/Ruan and Thom are considered to be analogous art because they relate to device certification/attestation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the certification system of Sarangdhar/Ruan with the embedded certificate authority of Thom in order to gain the benefit of attestation without a network connection. 

Regarding Claim 22:
	Sarangdhar/Ruan disclose Claim 21.
	Ruan further discloses the following limitations:
	(taught by Thom below)
	and the new credentials are obtained from the hardware RoT without connection to a vendor's backend server (Par. [0012]). This limitation was previously shown to be taught by Ruan in the rejection of Claim 2.

	Thom discloses the following limitation not taught by Sarangdhar/Ruan:
	 wherein the hardware root of trust serves as an on-die certificate authority (ODCA) (Abstract, Par. [0016]). This limitation was previously shown to be taught by Thom in the rejection of Claim 2.

	Sarangdhar/Ruan do not teach an on-die certificate authority. Thom however teaches using an embedded certificate authority for attestation. Thom further teaches that this allows for attestation without a network connection (Par. [0016], the generated compound certificate performs as a device attestation mechanism, even if the device may not be connected to a network).
	Sarangdhar/Ruan and Thom are considered to be analogous art because they relate to device certification/attestation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the certification system of Sarangdhar/Ruan with the embedded certificate authority 

	Claims 4-5, 13-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar/Ruan, and further in view of Parkinson (U.S. Pub. No. 2008/0189545 A1) hereinafter referred to as “Parkinson”.
Regarding Claim 4:
	Sarangdhar/Ruan disclose Claim 3.	Parkinson discloses the following limitation not taught by Sarangdhar/Ruan:
	wherein entering the one or more old versions into the CRL includes one of: for compromise of a private key of a certificate on an individual part, entering a serial number associated with the individual part into the CRL; for a compromise of all parts because of a firmware vulnerability, entering a serial number associated with the firmware in the CRL; and for compromise of all parts due to a hardware vulnerability, entering a producing issuing certificate authority into the CRL (Par. [0031], The CRL 210 contains a list of serial numbers … a common reason for revocation is compromise of a private key (wherein entering the one or more old versions into the CRL includes one of: for compromise of a private key of a certificate on an individual part, entering a serial number associated with the individual part into the CRL)). Since the claim recites “includes one of”, only one of the listed options needs to be met to teach the limitations under the broadest reasonable interpretation. Sarangdhar/Ruan do not specify the exact operations with the certificate revocation list (CRL). Parkinson however teaches that it is common to revoke credentials for private key compromise, and that this involves entering a serial number into the CRL. In combination with the key of Sarangdhar/Ruan, this considered to be on an individual part under the broadest reasonable interpretation, since a part is not explicitly defined, and may refer to the device (a part of the system), or a component such as the TPM/firmware. 

	Sarangdhar/Ruan teach revoking credentials by updating a certificate revocation list (CRL), but do not specify the exact operation/scenario. Parkinson however teaches that a form of updating a certificate revocation list is by entering a serial number in the case of a key compromise. Sarangdhar/Ruan and Parkinson are considered to be analogous art because they relate to certificate revocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CRL updating step of Sarangdhar/Ruan with the entering of a serial number of Parkinson because one of ordinary skill in the art would have recognized such steps as predictable alternative methods for revoking credentials.  

Regarding Claim 5:
	Sarangdhar/Ruan/Parkinson disclose Claim 4.
	Sarangdhar further discloses the following limitations:
	wherein credentials for the system include credentials issued for multiple levels (Abstract, Par. [0024]).  This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 19.

Regarding Claim 13:
	Sarangdhar/Ruan disclose Claim 12.
	Parkinson discloses the following limitation not taught by Sarangdhar/Ruan:
	wherein entering the one or more old versions into the CRL includes one of: for compromise of a private key of a certificate on an individual part, entering a serial number associated with the individual part into the CRL; for a compromise of all parts because of a firmware vulnerability, entering a serial number associated with the firmware in the CRL; and for compromise of all parts due to a hardware vulnerability, entering a producing issuing certificate authority into the CRL (Par. [0031]). This limitation was previously shown to be taught by Parkinson in the rejection of Claim 4.

	Sarangdhar/Ruan teach revoking credentials by updating a certificate revocation list (CRL), but do not specify the exact operation/scenario. Parkinson however teaches that a form of updating a certificate revocation list is by entering a serial number in the case of a key compromise. Sarangdhar/Ruan and Parkinson are considered to be analogous art because they relate to certificate revocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CRL updating step of Sarangdhar/Ruan with the entering of a serial number of Parkinson because one of ordinary skill in the art would have recognized such steps as predictable alternative methods for revoking credentials.  

Regarding Claim 14:
	Sarangdhar/Ruan/Parkinson disclose Claim 13.
	Sarangdhar further discloses the following limitations:
	wherein credentials for the system include credentials issued for multiple levels (Abstract, Par. [0024]).  This limitation was previously shown to be taught by Sarangdhar in the rejection of Claim 19.

Regarding Claim 18:
	Sarangdhar/Ruan disclose Claim 17.
	Parkinson discloses the following limitation not taught by Sarangdhar/Ruan:
	wherein entering the one or more old versions into the CRL includes one of: for compromise of a private key of a certificate on an individual part, entering a serial number associated with the individual part into the CRL; for a compromise of all parts because of a firmware vulnerability, entering a serial number associated with the firmware in the CRL; and for compromise of all parts due to a hardware vulnerability, entering a producing issuing certificate authority into the CRL (Par. [0031]). This limitation was previously shown to be taught by Parkinson in the rejection of Claim 4.

	Sarangdhar/Ruan teach revoking credentials by updating a certificate revocation list (CRL), but do not specify the exact operation/scenario. Parkinson however teaches that a form of updating a certificate revocation list is by entering a serial number in the case of a key compromise. Sarangdhar/Ruan and Parkinson are considered to be analogous art because they relate to certificate revocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CRL updating step of Sarangdhar/Ruan with the entering of a serial number of Parkinson because one of ordinary skill in the art would have recognized such steps as predictable alternative methods for revoking credentials.  
	
	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar/Ruan, and further in view of Kumar et al. (U.S. Pub. No. 2018/0351751 A1) hereinafter referred to as “Kumar”.
Regarding Claim 10:
	Sarangdhar/Ruan disclose Claim 1.
	Kumar discloses the following limitation not taught by Sarangdhar/Ruan:
	wherein credentials for the system are in compliance with a public key infrastructure (PKI) built upon X.509 and RFC5280 standards for public key certificates (Par. [0043], Table 1, Par. [0171], Par. [0173]). Kumar teaches using X.509 certificates under RFC5280 standards as part of a certificate authentication system, i.e. public key infrastructure.

	Sarangdhar/Ruan teach using digital certificates but do not specify X.509/RFC5280 standards. Kumar however teaches using X.509 certificates under RFC5280 standards, and further teaches that doing so has the benefit of future certificate revocation (Abstract), which reduces effort in revocation (Par. [0127], Par. [0129], Par. [0132]).
	Sarangdhar/Ruan and Kumar are considered to be analogous art because they relate to certificate revocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the certification system of Sarangdhar/Ruan with the embedded X.509/RFC5280 certificates of Kumar in order to gain the benefit of reduced revocation effort. 
	
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Sarangdhar is directed towards a system for trusted platform module certification/attestation (Abstract). Sarangdhar further teaches provisioning credentials on multiple levels in the form of using both a TPM and AKS certificate as argued in the rejection of Claim 19 above (Abstract, Par. [0024]).
	Ruan is directed towards a system for credential recovery using a version number (Abstract). Ruan further teaches the manufacturer burning fuses for setting the initial seed value for calculating the credential (Par. [0022], Par. [0023])), and a vendor certificate authority and touchstone certificate (Par. [0026], Par. [0027]).	Thom is directed towards a system of device attestation using a embedded certificate authority (Abstract). Thom further teaches providing devices a manufacturer certificate, device certificate and embedded certificate authority (Par. [0021]), and a manufacturer/trusted root certificate authority for issuing the manufacturer certificate (Par. [0022]).
	The prior art of record does not explicitly disclose, in light of other features recited in independent claims, “wherein the multiple levels include: read-only memory CA (Certificate Authority) credentials; kernel CA credentials; application credentials; and leaf credentials” as recited in Claim 6. While the prior art of record discloses multiple types of credentials and a certificate hierarchy, the recitation of including all specific levels, including a read-only memory CA and kernel CA, presented in the independent claims is not anticipated nor obvious over the prior art of record.
	Claim 7 is indicated as containing allowable subject matter by virtue of being dependent upon Claim 6.



Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
Singhal et al. (U.S. Pub. No. 2018/0091315 A1) – Includes methods regarding replacing a compromised root of trust
Wang et al. (WO 2017/050186 A1) – Includes methods relating to issuing certificates/credentials at different levels including a kernel/application certificate

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431